859 F.2d 921
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard BERNDT, Plaintiff-Appellant,v.Charles SHIN, Dr.;  Pat Greer;  Nancy Bradley;  Ben Morgan;Scott Jackson;  Julio Wolberg, Dr.;  Bill Lipport;Phillip Eder;  John Doe, Dr.;Defendants- Appellees,Marilyn Echols;  Jim Cox, Defendants.
No. 88-5868.
United States Court of Appeals, Sixth Circuit.
Oct. 17, 1988.

Before KENNEDY, BOYCE F. MARTIN Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the appellant's response to this court's September 1, 1988, order directing him to show cause why his appeal should not be dismissed for lack of jurisdiction.  He has also submitted motions for appointment of counsel and a transcript.


2
A review of the record indicates that appellant seeks to appeal a judgment entered by the district court on June 15, 1988.  Pursuant to Fed.R.App.P. 4(a), a notice of appeal was required to have been filed within 30 days, i.e. by July 15, 1988.  Appellant filed notices of appeal in both the district court and this court.  The former was filed on July 19, 1988, four days late;  the latter was filed in this court on July 20, 1988, five days late.  Appellant states in his response that his notice of appeal was mailed to this court on June 24, 1988, and his second notice of appeal was mailed on July 11, 1988, to the district court.


3
This court lacks jurisdiction in this appeal.  Filings reaching the clerk's office after a deadline are untimely, even if mailed before the deadline.    Torras Herreria v. M/V Timur Star, 803 F.2d 215, 216 (6th Cir.1986);  Pryor v. Marshall, 711 F.2d 63 (6th Cir.1983).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(a) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   McMillan v. Barksdale, 823 F.2d 981, 982 (6th Cir.1987);  Myers v. Ace Hardware, Inc., 777 F.2d 1099, 1102 (6th Cir.1985);  Denley v. Shearson/American Express, Inc., 733 F.2d 39, 41 (6th Cir.1984) (per curiam);  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016, 1018 (6th Cir.1983).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
Accordingly, it is ORDERED that the motions for appointment of counsel and transcript are hereby denied and the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.